Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 08/19/2022.
Claims 1-2, 4-9, 11-16, 18-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1-2, 4-9, 11-16, 18-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the examiner reviewed the specification along with the cited paragraphs for support of the last limitation in which the domain-specific language information about the template is received within the modal, however, . The specification recites in [0102] “Using modal 900, a user can enter information about the template to be created. The information can include, for example, a name of the template, and a description of the template, including a best use case, best practices, recommendations, instructions, and notices, as well as other information relevant to the creation of the template. Additionally, the user can attach runtime screenshots of the template as a reference for aiding the subsequent creation of new applications.” However, nothing exists in which information about the domain-specific language is received within the modal. The specification also does not appear to support the domain-specific language information to be the runtime screenshots as explained by the attorney on 08/02/2022. The examiner recommends pinpointing the exact paragraph that supports this limitation or removing that portion of the limitation.
Regarding claim 22, the examiner was also not able to find support in which the domain-specific language information comprise runtime screenshots of the template. Again, the examiner recommends pinpointing the exact paragraph that supports this limitation or removing that portion of the limitation.
Claims 2, 4-7 are being rejected under 112(a) for their dependence on claim 1.
Claim set 8-9, 11-14, 23 is being similarly rejected to claim set 1-2, 4-7, 22 for having similar limitations and for the reasons above.
Claim set 15-16, 18-21, 24 is being similarly rejected to claim set 1-2, 4-7, 22 for having similar limitations and for the reasons above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoyi et al. (US 2017/0322783 A1) in view of NPL (“Increase productivity by using custom code snippets”, February 4, 2019, Aaina Jain) hereinafter NPL1.

Regarding claim 1, Khoyi et al. discloses
A method for creating a template in an integrated development environment, the method comprising: 
displaying, by a computer system, a set of tiles within a first area of a graphical user interface (Khoyi et al. [0115] discloses components palette 610 which includes components and various controls/features within editor dialog 600 as illustrated in Fig. 6 where the components in 610 are conceptually similar to the tiles), wherein each tile corresponds to a set of data nodes that are composable into structured data objects according to a domain-specific language of the integrated development environment (Khoyi et al. [0115]-[0119] discloses dragging and dropping the components within form canvas 620 to develop a process solution which includes relationships between the different components of the entity. Where the application development platform is integrated with entity modeling system and is a low-code application development platform [0054] therefore, developing the entities would be in accordance with the domain-specific language of the application development platform); 
composing, by the computer system, a structured data object from a subset of the tiles according to the domain- specific language of the integrated development environment (Khoyi et al. Fig. 6 illustrates the AccidentDetails entity designed from the components from palette 610. Where each of the different entities designed using the entity modeling system and application development platform is conceptually similar to the structured data object), wherein the subset is displayed within a second area of the graphical user interface according to a context of the data nodes of the structured data object (Khoyi et al. Fig. 6 element 620 illustrates form canvas 620 containing AccidentDetails and is within a second area of the user interface. Further, 630 of Fig. 6 contains specifications for properties of the components within 620 which in one instance allow specifying the component’s presentation [0116] where this is conceptually similar to the context); 
applying, by the computer system, values to properties of data nodes of the subset according to the context of the data nodes of the structured data object (Khoyi et al. [0066]-[0067] discloses customizing/extending entity building blocks through properties in which a user may specify. Therefore, once a user has selected the subset of the components and building blocks of an entity, properties may be applied based on the customization/extensions of adding property values); and 
creating, by the computer system, the template from selected tiles of the subset, wherein the template includes the values for the properties as-applied within the context of the data nodes of the structured data object (Khoyi et al. [0017] discloses allowing the reuse of previously generated application components by enabling the importation and customization of previously generated entity models. [0136]-[0137] discloses reusing the entity models and allowing the importation of the entity models within a placeholder as illustrated in Fig. 9. Where the entity models may include different properties that may be saved based on the particular industry or process i.e. insurance claims.).
Khoyi et al. lacks explicitly disclosing
wherein creating the template further comprises: displaying, by the computer system, a modal overlying the first area, the second area, or combinations thereof, the modal comprising the domain-specific language; and receiving, from within the modal, the domain-specific language information about the template
	NPL1 teaches
wherein creating the template further comprises: displaying, by the computer system, a modal overlying the first area, the second area, or combinations thereof (NPL1 [pg. 4] illustrates a modal/sub-window which is overlying the IDE where code is selected to be created into a snippet template), the modal comprising the domain-specific language (NPL1 [pg. 4] illustrates domain-specific language of ‘generic’ in which the code selected may be in the ‘generic’ language and modal/sub-window further allows changing the language of the snippet into another language); and receiving, from within the modal, the domain-specific language information about the template (NPL1 [pg. 4] teaches a modal/sub-window which permits the user to select the language of the code highlighted/selected. Therefore, the modal/sub-window receives domain-specific language information about the snippet template being saved. Where the information is the domain-specific language itself.

    PNG
    media_image1.png
    381
    698
    media_image1.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoyi et al. to incorporate the teachings of NPL1 to “wherein creating the template further comprises: displaying, by the computer system, a modal overlying the first area, the second area, or combinations thereof, the modal comprising the domain-specific language; and receiving, from within the modal, the domain-specific language information about the template” in order to efficiently save snippets with unique names and language information to allow developers to quickly find and use them within different languages.

Regarding claim 2, Khoyi et al. discloses The method of claim 1, 
further comprising: identifying, by the computer system, the selected tiles from the subset of the tiles displayed within the second area of the graphical user interface, wherein the template is created in response to identifying the selected tiles (Khoyi et al. [0139] discloses customization of the one or more selected building blocks in which the user may add and remove entity building blocks).

Regarding claim 4, The method of claim 1, further comprising: storing, by the computer system, the values as-applied within the context of the structured data object in association with the template of the selected tiles (Khoyi et al. [0014] discloses storing user configured settings for an extended/customized entity which may include configured property settings).

Regarding claim 5, The method of claim 1, wherein the structured data object is a first structured data object, the template is a first template, the values are first values, and the properties are first properties, the method further comprising: 
identifying, by the computer system, a second template, wherein the second template includes a second set of values for a second set of properties as-applied within a context of data nodes of a second structured data object  (Khoyi et al. [0066]-[0067] discloses customizing/extending entity building blocks through properties in which a user may specify. Therefore, once a user has selected the subset of the components and building blocks of an entity, properties may be applied based on the customization/extensions of adding property values and this may be done for a plurality of entity models. [0017] discloses allowing the reuse of previously generated application components by enabling the importation and customization of previously generated entity models. Where the importation option allows for the identification of customized/extended entity models); and 
composing, by the computer system, the first structured data object from the subset of the tiles and the second template [0017] discloses allowing the reuse of previously generated application components by enabling the importation and customization of previously generated entity models. [0136]-[0137] discloses reusing the entity models and allowing the importation of the entity models within a placeholder as illustrated in Fig. 9. Where the entity models may include different properties that may be saved based on the particular industry or process i.e. insurance claims. Therefore, the placeholder for a new entity model may be created in which a previous customized/extended model may be imported.)

Regarding claim 6, The method of claim 5, wherein applying the first values to the first properties further comprises: Page 43 of 50Docket No. ADP-2020-0011-US1 
applying, by the computer system, the first values to the first properties according to the context of both the first structured data object and the second structured data object (Khoyi et al. [0066]-[0067] discloses customizing/extending entity building blocks through properties in which a user may specify. Therefore, once a user has selected the subset of the components and building blocks of an entity, properties may be applied based on the customization/extensions of adding property values. Where first values may be applied by a user to a currently developed entity model and an imported entity model)

Regarding claim 8, it’s directed to a system having similar limitations cited in claim 1. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 9, it’s directed to a system having similar limitations cited in claim 2. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 11, it’s directed to a system having similar limitations cited in claim 4. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 12, it’s directed to a system having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 13, it’s directed to a system having similar limitations cited in claim 6. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 15, it’s directed to a computer program product having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 16, it’s directed to a computer program product having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 18, it’s directed to a computer program product having similar limitations cited in claim 4. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 19, it’s directed to a computer program product having similar limitations cited in claim 5. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 20, it’s directed to a computer program product having similar limitations cited in claim 6. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.


Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoyi et al. (US 2017/0322783 A1) in view of NPL1 and further in view of Aylett (US 2019/0042554 A1).

Regarding claim 7, Khoyi et al. in view of NPL1 combination discloses The method of claim 5, 
the combination lacks explicitly
wherein composing the structured data object further comprises: simultaneously adding, by the computer system, data nodes of the second template to a first data node of the first structured data object first according to the context of the first data node of the first structured data object and adding the data nodes of the second template to a second data node of the first structured data object according to the context of the second data node of the first structured data object.
Aylett teaches
wherein composing the structured data object further comprises: simultaneously adding, by the computer system, data nodes of the second template to a first data node of the first structured data object first according to the context of the first data node of the first structured data object and adding the data nodes of the second template to a second data node of the first structured data object according to the context of the second data node of the first structured data object (Aylett [0194] and [0201] teaches parsing a template document into list of document tokens that represent various elements and then inserting based on the current context entity the relevant data when a field block is detected. Therefore, teaching the concept of adding appropriate data to the associated fields according to a context from a template).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Aylett to “wherein composing the structured data object further comprises: simultaneously adding, by the computer system, data nodes of the second template to a first data node of the first structured data object first according to the context of the first data node of the first structured data object and adding the data nodes of the second template to a second data node of the first structured data object according to the context of the second data node of the first structured data object.” in order to efficiently and automatically parse relevant portions of a template and add them to appropriate fields to decrease development time.


Regarding claim 14, it’s directed to a system having similar limitations cited in claim 7. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 21 it’s directed to a computer program product having similar limitations cited in claim 7. Thus claim 21 is also rejected under the same rationale as cited in the rejection of claim 7 above.


Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoyi et al. (US 2017/0322783 A1) in view of NPL1 and further in view of Straub (US 2019/0236825 A1).

Regarding claim 22, the combination teaches The method of claim 1, 
modal comprises the domain-specific language information (NPL1 [pg. 4] teaches a modal/sub-window which permits the user to select the language of the code highlighted/selected. Therefore, the modal/sub-window receives domain-specific language information about the snippet template being saved
the combination lacks explicitly
wherein the modal comprises a template selection modal and the information about the template comprises runtime screenshots of the template.
Straub teaches
wherein the modal comprises a template selection modal and information about the template comprises runtime screenshots of the template (Straub [0255] which teaches an interface 1700 which allows a developer to select from design templates for developing an application as illustrated in Fig. 17A in which the design templates include information such as the type (list, gallery, etc) of layout and a runtime screenshot of the design. Where the interface window illustrated in Fig. 17A is analogous to the modal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Straub to “wherein the modal comprises a template selection modal and the information about the template comprises runtime screenshots of the template” in order to efficiently select prior saved templates to ease development and decrease errors of common code fragments by not having to continuously reprogram them and further efficiently allow developers to select based on the desired design layout screenshots illustrated within the interface. This gives the developer a visual understanding and decreases the likelihood of selecting the wrong template.

Regarding claim 23, it’s directed to a system having similar limitations cited in claim 22. Thus claim 23 is also rejected under the same rationale as cited in the rejection of claim 22 above.

Regarding claim 24, it’s directed to a computer program product having similar limitations cited in claim 22. Thus claim 24 is also rejected under the same rationale as cited in the rejection of claim 22 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-16, 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the remark that claims 22-24 do not disclose or suggest information about the template comprising runtime screenshots of the template, the examiner respectively disagrees and points to Straub Fig. 17A which illustrates the runtime screenshots in combination with Khoyi et al. in view of NPL1. Further, the DRAG IMAGES HERE field is not claimed therefore, Straub reference is maintained.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193  

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193